Citation Nr: 1526837	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  14-02 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include post traumatic stress disorder (PTSD) (also claimed as depression).
 
2. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD (also claimed as depression).

REPRESENTATION

Appellant represented by:	David Russotto, Attorney


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to May 1985, and from February 1987 to May 1992.

This matter comes before the Board of Veteran's Appeals (BVA or Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

Entitlement to service connection for PTSD was denied in a February 2009 rating decision. The Veteran did not appeal this decision, and it is final. By a rating decision in June 2011, the RO reopened the Veteran's claim of entitlement to service connection for PTSD (also claimed as depression), but denied the underlying issue on the merits. The Veteran submitted a notice of disagreement (NOD) in May 2012; a statement of the case (SOC) was issued in November 2013; and a VA Form 9 (substantive appeal) was received in January 2014. 

Although the RO determined that new and material evidence had been received sufficient to warrant reopening the Veteran's claim of entitlement to service connection for PTSD, the Board must initially determine whether new and material evidence has been submitted regardless of the RO's actions. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

This appeal is expanded from the Veteran's original claim to include all acquired psychiatric disorders. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).


FINDINGS OF FACT

1. Entitlement to service connection for PTSD was denied by the RO in a February 2009 rating decision; the Veteran was notified in writing of the decision in February 2009, but he did not initiate an appeal or submit new and material evidence within one year. 

2. Evidence added to the record since the February 2009 rating decision is not cumulative or redundant of evidence already of record, relates to an unestablished fact, and raises a reasonable possibility of substantiating the claim of service connection for PTSD (also claimed as depression).

3. The evidence of record is in relative equipoise as to whether the Veteran as an acquired psychiatric disorder, variously diagnosed as PTSD and depressive disorder, that is medically attributed to a stressor he experienced during his time in service.


CONCLUSIONS OF LAW

1. The February 2009 rating decision that denied entitlement to service connection for PTSD is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014). 

2. Evidence received since the February 2009 rating decision is new and material, and the Veteran's claim for service connection for PTSD (also claimed as depression), is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014). 
 
3. The criteria for entitlement to service connection for an acquired psychiatric disorder, variously diagnosed as PTSD and depressive disorder, are met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). In this case, the Board is granting in full the claims to reopen a previously denied claim for entitlement to service connection for PTSD and for entitlement to service connection for an acquired psychiatric disorder. Consequently, the Board finds that any lack of notice and/or development that may have existed under the VCAA cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II. Whether New and Material Evidence Has Been Received to Reopen a Previously Denied Claim for Entitlement to Service Connection for PTSD.

The Veteran seeks to reopen his previously denied claim for entitlement to service connection for PTSD.

Notwithstanding determinations by the RO that new and material evidence has or has not been received to reopen the Veteran's claim, the Board has a jurisdictional obligation to determine whether the evidentiary threshold set forth in 38 U.S.C.A. § 5108 has or has not been met for the purposes of determining if a claim should be reopened. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (holding that the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105, to address the question of whether new and material evidence has been presented to reopen a previously denied claim); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal. 38 C.F.R. § 20.200. Rating actions from which an appeal is not timely perfected become final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. A final decision cannot be reopened unless new and material evidence is presented or secured. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. See Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence. See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen). 

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]" Id. Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim. Id. Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion. Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed. See Kutcherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent); Fortuck v. Principi, 17 Vet. App. 173, 179 (2003);Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO denied the Veteran's claim of service connection for PTSD in a February 2009 rating decision. That decision was predicated on a finding that the evidence did not indicate that PTSD existed in service or since the Veteran's discharge from service. The Veteran was notified of this decision and of his appellate rights by a VA letter dated February 2009. The Veteran did not initiate an appeal or submit new and material evidence prior to the expiration of the appeal period, and that decision became final. As such, the February 2009 rating decision represents the last and final disallowance of the claim of service connection for PTSD. See Evans v. Brown, 9 Vet. App 273, 283-85 (1996). Accordingly, this claim may only be reopened if new and material evidence is submitted. 

The evidence received since the February 2009 rating decision and relevant to reopening the claim demonstrates the existence of an in-service stressor and a current diagnosis of PTSD. Specifically, post-decision materials received, when viewed in conjunction with the Veteran's personnel records, corroborate combat participation of his unit during a February 1991 incident. See June 1991 Battle Damage Assessment memorandum. Furthermore, a July 2013 VA medical center treatment record reflects an Axis I diagnosis of "Depressive Disorder NOS, PTSD, chronic". See July 2013 PCT Consult.

Presuming its credibility, this newly submitted evidence tends to indicate that the Veteran has PTSD that may result from an in-service stressor. As a result, the Board finds that this evidence is new and material, because it is neither cumulative nor redundant, relates to an unestablished fact, and raises the possibility of substantiating the claim. Accordingly, the claim of service connection for PTSD is reopened. 38 C.F.R. § 3.156(a).



III. Entitlement to Service Connection for an Acquired Psychiatric Disorder, to include PTSD

The Veteran contends that service connection is warranted for an acquired psychiatric disorder, to include PTSD (also claimed as depression), as it is related to in-service combat.

A. Applicable Laws

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014). In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims. See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f). 

If, however, the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. See 38 C.F.R. § 3.304(f). 

Regarding the diagnosis of PTSD, the provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV). Pursuant to Cohen v. Brown, 10 Vet. App. 128 (1997), a diagnosis of PTSD is presumably in accordance with the DSM criteria, both in terms of the adequacy and sufficiency of a claimed stressor.

B. Facts & Analysis

A review of the Veteran's service personnel records shows that he participated in the battle of Jalibah Southeast Airfield in February 1991. See DD Form 214; June 1991 Battle Damage Assessment memorandum; see also March 2009 Email Correspondence of C.B. On this basis, the Veteran's exposure to combat is conceded, thus satisfying the in-service stressor and the in-service incurrence requirement to support a claim for service connection for an acquired psychiatric disorder, to include PTSD. 38 U.S.C.A. §§ 1110, 1154(b); 38 C.F.R. §§ 3.303, 3.304(f). What remains to be established for service connection is whether the stressor is related to a current diagnosis of a psychiatric disorder, variously diagnosed as PTSD and a depressive disorder.

The record contains conflicting evidence in this regard. Against the claim is the opinion from an April 2011 VA examination. See April 2011 VA examination. The VA examiner opined that after a review of his claims file and objective testing, the Veteran did not meet DSM-IV diagnostic criteria for PTSD. Id. Despite this conclusion, the Veteran reported stressors of a significant frequency, duration, and severity, including his sleep disturbances as "a regular thing" of a severe nature and of a chronic duration; having flashbacks "all the time" of a moderate to severe nature and of a chronic duration; and the frequency of hypervigilance as "there's always a need to be alert," severe, and chronic. Id. Without commenting on these factors or the other symptoms the Veteran described, the examiner merely noted in the conclusion that there was an "over endorsement of symptoms suggestive of PTSD." Id. The examiner also noted that the Veteran did not exhibit signs of sleep deprivation, attention deficiency, and was capable of "providing details regarding his whereabouts." Id. Regarding these observations, the Board fails to find the significance of the Veteran's ability to describe his "whereabouts." Id. As for the Veteran's lack of visual sleep and attention cues, this observation is significantly less probative in light of the Veteran's claim that he was observed "10-20 minutes in length at most," as opposed to the "1.25 hour examination" stated in the report. Id.; January 2014 VA Form 9.

Supporting the Veteran's claim are VA treatment records. The Veteran first presented himself to the VA for psychiatric treatment in December 2008 for help with "flashbacks, nightmares, and anxiety concerning his time in the Gulf War." See December 2008 Gainesville VAMC Psychiatry Consult. The physician conducted a thorough mental and physical examination of the Veteran. Id. During the December 2008 examination, the Veteran described his combat stressors and current symptoms. Id. After the examination, the Veteran was diagnosed with PTSD. Id. VA medical records reflect that the Veteran continued to receive treatment for his psychiatric conditions, with the most recent medical record reflecting a PCT clinic consultation in July 2013. See July 2013 PCT Consult. Following a mental status exam, the Veteran was diagnosed with "Axis I Depressive Disorder NOS PTSD chronic." Id.

The current evidence includes conflicting medical opinions as to whether the Veteran currently suffers from a psychiatric disorder, variously diagnosed as PTSD and depressive disorder. Although the VA examination appears complete and is supported by a detailed rationale, the Board cannot ignore the numerous VA records indicating the Veteran seeking treatment for PTSD with a depressive disorder, and showing diagnoses of PTSD since 2008. Further, the Board notes that the diagnoses of PTSD (with symptoms of depression) have been linked to the Veteran's participation in combat while in service. Accordingly, the medical evidence appears to be at least in a state of equipoise. In such a case, the Board is required by law to afford the benefit of the doubt to the Veteran. Accordingly, service connection for an acquired psychiatric disorder, variously diagnosed as PTSD and depressive disorder, is warranted. See 38 U.S.C.A. § 5107(b).



ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD (also claimed as depression).

Entitlement to service connection for an acquired psychiatric disorder, variously diagnosed as PTSD and depressive disorder, is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


